REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 48 and its dependent claims, the prior art (e.g., US 2011/0218420) discloses a system comprising: an accelerator (title) configured to generate a radiation beam and irradiate a subject (at 50) with the radiation beam (abstract); a monitoring (pars. 3-6) system (12) configured to monitor/track the subject (at 50); and a control system configured to control (pars. 3-6: via image guidance) and to correspondingly adjust an irradiation axis and/or a spot size of the radiation beam from the accelerator system (pars. 42 and 62). The prior art (e.g., US 2011/0200170) also discloses a non-transitory computer-readable storage medium upon which is embodied a sequence of programmed instructions for controlling, and a computer processing system which executes the sequence of programmed instructions embodied on the computer-readable storage medium to cause the computer processing system to send signals (pars. 45-46); controlling the accelerator responsively to a location or movement of the treatment volume tracked by the monitoring system (620 and par. 54), wherein the control system is further configured to coordinate timing of the radiation beam generation, the irradiation of the subject, and the monitoring of the treatment volume (620,630,640), and to correspondingly adjust an irradiation axis (650) and/or a spot size of the radiation beam from the accelerator system until a predetermined radiation dose is received at the treatment volume (par. 54: when the process ends). 
However, the prior art fails to disclose or fairly suggest a non-transitory computer-readable storage medium upon which is embodied a sequence of programmed instructions for controlling a treatment system to irradiate a subject, and a computer processing system which executes the sequence of programmed instructions embodied on the computer-readable storage medium to cause the computer processing system to: adjust an irradiation axis and/or a spot size of the radiation beam from the accelerator based on location or movement of the treatment volume tracked by 2the monitoring system and based on the radiation dose received at the treatment volume, by sending a signal to a control system to coordinate timing of: the generation and application of the magnetic field to the radiation beam, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on August 30, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10912952 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884